281 Kan. 390 (2006)
In the Matter of HENRY OSEI BOATEN, Respondent.
No. 95,689.
Supreme Court of Kansas.
April 26, 2006.
In a letter dated April 25, 2006, addressed to the Clerk of the Appellate Courts, respondent Henry O. Boaten, of Topeka, Kansas, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2005 Kan. Ct. R. Annot. 309).
At the time the respondent surrendered his license, review was pending before the Kansas Supreme Court on the final hearing report in accordance with Supreme Court Rule 212 (2005 Kan. Ct. R. Annot. 297). The hearing panel found by clear and convincing evidence that the respondent violated the following Kansas Rules of Professional Conduct in connection with his representation of two clients. The panel found that the respondent violated Rule 1.3 (2005 Kan. Ct. R. Annot. 369) of the Kansas Rules of Professional Conduct when he failed to diligently pursue matters in two cases; violated KRPC 1.4 (2005 Kan. Ct. R. Annot. 383) by not keeping a client reasonably informed or complying with her requests for information; violated KRPC 1.5 (2005 Kan. Ct. R. Annot. 397) in that the respondent charged an excessive fee by collecting a fee of 33 percent when federal law limited his attorney fees to 20 percent of any settlement; violated KRPC 1.15 (2005 Kan. Ct. R. Annot. 431) in failing to safeguard clients' property in his trust account, commingling his funds with client funds, converting client funds to his own use, and failing to promptly notify clients upon receipt of funds belonging to clients; violated KRPC 3.4 (2005 Kan. Ct. R. Annot. 467) by knowingly disobeying an obligation after being ordered to pay money; violated KRPC 4.1 (2005 Kan. Ct. R. Annot. 479) by making a false statement of material fact to an attorney; and violated KRPC 8.4(c) (2005 Kan. Ct. R. Annot. 504) by converting to his own use settlement proceeds belonging to his clients and repeatedly testifying falsely before the hearing panel.
*391 This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent's license should be accepted and that the respondent should be disbarred.
IT IS THEREFORE ORDERED that Henry O. Boaten be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of Henry O. Boaten from the roll of attorneys licensed to practice law in Kansas.
IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2005 Kan. Ct. R. Annot. 315).
DATED this 26th day of April, 2006.